August 31, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                          GIL RAMIREZ, SR., Appellant

NO. 14-14-00723-CV                           V.

               AMERICAN FIRST NATIONAL BANK, Appellee
                  ________________________________

      Today the Court heard the parties’ joint motion to dismiss the appeal from
the judgment signed by the court below on July 22, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.